Citation Nr: 18100142
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 07-30 718
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected disabilities is remanded for additional development.
The Veteran had honorable active duty service with the United States Army from November 1984 to April 1985 and November 1990 to July 1991, to include service in Southwest Asia during the Gulf War.
This matter is before the Board of Veterans Appeals (Board) on appeal from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in relevant part, denied entitlement to service connection for sleep apnea.  The Veteran timely perfected his Substantive Appeal to the Board.
The Board remanded this issue in March 2011, February 2013, and November 2013 for additional evidentiary development.  In May 2014, the Board denied the Veterans claim of entitlement to service connection for sleep apnea.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court vacated the May 2014 Board decision and remanded the issue to the Board for further action.  In April 2016, the Board remanded the issue for additional evidentiary development, to include a new examination.
In April 2016, the Board received notice that the Veteran passed away that month.  The Veterans surviving spouse filed an Application for Dependency and Indemnity Compensation, and the RO substituted her as the Appellant on this issue.
Unfortunately, remand is once again necessary as the September 2016 medical opinion is insufficient for adjudicative purposes.  At the outset, the examiner stated that a diagnosis of sleep apnea must occur during active duty service in order to afford direct service connection for the disability.  This is not the Boards policy, and subsequent medical opinions that support the onset of sleep apnea in service may be both competent and probative in determining direct service connection.  
The examiner also focused on whether posttraumatic stress disorder (PTSD) alone would cause sleep apnea.  While appreciated, the Board notes that this view appears to contradict the medical literature cited by the examiner indicating that PTSD exacerbates specific risk factors, such as high blood pressure, weight, and smoking, which contribute to the development of sleep apnea.  For reference, it is possible for obesity to serve as an intermediate step between a service-connected disability and a present disability for the purposes of secondary service connection.  See, e.g., VAOPGCPREC 1-2017; 38 C.F.R. § 3.310(a) (2017).  Under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected.  Proximate cause is defined as a case that directly produces an event and without which the event would not have occurred.  VAOPGCPREC 6-2003 (quoting Blacks Law Dictionary 213 (7th ed. 1999)).  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  See VAOPGCPREC 1-2017.  On remand, this intermediate step must be considered in the etiological opinion.
Finally, VA examination reports have not addressed whether the Veterans other service-connected disability, his restrictive respiratory condition of unknown etiology acquired in the Gulf War, contributed to the development of sleep apnea.  All theories of entitlement reasonably raised by the Veteran or the record must be considered.  On remand, a more thorough examination and nexus opinions are necessary regarding the etiology of the Veterans sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The matter is REMANDED for the following action:
1. Contact the Appellant and obtain a release in order to request any and all outstanding private medical records associated with the Veterans sleep apnea.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Appellant and her representative, and afford an opportunity for her to provide these outstanding records.
2. Once the aforementioned development is complete, obtain a medical opinion from a new examiner regarding the etiology of the Veterans sleep apnea.  The entire claims file must be reviewed, including a copy of this remand.  The examiner must consider the Veterans lay reports of choking while sleeping as early as December 1999, as well as his frequent complaints of sleep disturbance.  The examiner should opine as to the following:
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veterans sleep apnea began during active service, is related to an incident of service, or began within one year after discharge from active service?  Please address the positive nexus opinion offered by the Veterans private physician in May 2012.
Note: It is not Board policy that a diagnosis of sleep apnea must occur in active duty service to support direct service connection.  Medical opinions obtained after discharge may competently pinpoint onset of sleep apnea to active duty service.
(b)  It is at least as likely as not (50 percent or greater probability) that the Veterans sleep apnea was caused by or aggravated by his service-connected respiratory disorder or PTSD?  Please discuss if either service-connected condition exacerbated known risk factors for sleep apnea to the point that it was a substantial factor in developing the disability.
If aggravation of the Veterans sleep apnea is found to have occurred as a result of service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the sleep apnea prior to aggravation.
Note: The term aggravation in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
(c)  Did the Veterans PTSD or restrictive respiratory disorder cause him to become obese?
(d)  If so, is the Veterans obesity a substantial factor in causing or aggravating his sleep apnea? 
(e)  Would the sleep apnea have occurred or worsened but for the obesity caused by the service-connected PTSD and/or respiratory disorder?
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.







3. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

